Citation Nr: 1115581	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-30 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include degenerative joint disease.

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.

3.  Entitlement to service connection for a low back disability, including residuals of  L4 vertebra fracture.

4.  Entitlement to service connection for gastrointestinal disability other than duodenal ulcer disease, including as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1989 to April 1992, and from April 1998 to June 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision that, in pertinent part, denied service connection for a right knee disability, a left knee disability, a low back disability, and irritable bowel syndrome.  The Veteran timely appealed.  These are the only issues that had been perfected on appeal.  

The Veteran failed to appear for a videoconference hearing before a Veterans Law Judge at the RO that was scheduled for April 2010.

The issue of service connection for gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that right knee disability had its clinical onset in service or is otherwise related to active duty, or that arthritis of the right knee manifested to a compensable degree within the first post-service year.

2.  A clear preponderance of the evidence is against a finding that left knee disability had its clinical onset in service or is otherwise related to active duty, or that arthritis of the left knee manifested to a compensable degree within the first post-service year.

3.  A clear preponderance of the evidence is against a finding low back disability had its clinical onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated in service, and degenerative joint disease of the right knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

2.  A left knee disability was not incurred or aggravated in service, and degenerative joint disease of the left knee may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

3.  A low back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through May 2005, July 2005, and October 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Bilateral Knee Disability

The Veteran contends that the onset of each of his current knee disabilities began in service.  His Form DD 214 reflects receipt of a Parachutist Badge.

Service treatment records reflect that the Veteran was treated for right knee pain in November 1998.  At that time he reported the gradual onset of right knee pain four weeks earlier; and that his knee "blew out" during a quarter-mile run, and did not swell at the time.  The assessment was right knee pain secondary to overuse.  The Veteran was treated again in December 1998 for the same problem.  The Veteran was to continue physical therapy exercises.  His profiled was limited.

Service treatment records reflect complaints of left knee pain in May 1999.  The Veteran reported that his left knee had been bothersome for the past week, and began hurting more while running.  The Veteran reported that the left knee was "hard to bend," and that it hurt to walk up and down stairs.  The assessment was overuse.

There is no evidence of arthritis of either knee within the first post-service year, and no basis to presume its onset in service.  

VA treatment records, dated in August 2003, reflect that the Veteran reported being discharged from active service due to his "knees."  He complained of chronic joint pain since military service and medical problems listed "? arthritis both knees".  No chronic knee disability was found on examination.  

The report of a September 2005 VA examination includes a diagnosis of arthralgia of both knees, by history; no abnormalities found on examination.

Private treatment records show complaints and treatment for knee pain on occasion in 2005.  In December 2005, one physician indicated that the Veteran had a history of some limb pain and joint pain with features suggestive of a rheumatologic problem.  Records reflect that the physician was unsure of the exact cause, and opined that it could be some peripheral neuropathy.

The report of a rheumaotology consultation in July 2007 revealed a history of pain, popping, and catching in hips and knees, gradually worsening since 1999.  Examination revealed full range of motion in both knees, with no effusions, tenderness, or deformities.  Strength was 5/5 throughout.  The assessment was diffuse arthralgia with mechanical pain.

In an August 2007 statement, the Veteran reported that his knee pain began at jump school; and that he was afraid to report it because he was told that he would be kicked out of jump school, and shipped off to Korea or some other hardship tour without his family.

The Veteran underwent a VA general medical examination in September 2007.  He reported daily bilateral knee pain, which had progressively worsened since onset.  He reported that the injury or disease occurred during active service.  On examination, records reflect that range of motion of each knee was within normal limits.  X-rays revealed minimal narrowing of the medial joint space; no acute fractures, dislocation, or any significant osseous abnormalities were noted.  The diagnosis was minimal degenerative joint disease of both knees.

During a June 2008 VA joints examination, the Veteran reported daily knee pain and flare-ups occurring 4-to-5 times weekly.  Examination revealed no abnormality of either knee.  X-rays revealed minor narrowing of the medial joint spaces.  The examiner opined that the minor degenerative joint disease of both knees was less likely as not caused by or a result of jump school.  In support of the opinion, the examiner noted that the three incidents of knee pain in service were not directly related to jump school; and there was no history of trauma.  The examiner also commented that knee pain associated with overuse of knee usually resolved after decreased usage.  The examiner added that the current degenerative joint disease of both knees was a new development, occurring approximately 9 years after the isolated incidents in service; and that X-rays taken in August 2003 and in September 2005 were normal.

The Veteran is competent to describe any knee pain that occurred in service and his complaints of knee pain since service are credible.  However pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  He is not competent to indicate that the pain he has had since service was due to arthritis or that current disability had its onset in service.

There is no credible evidence that the Veteran's current degenerative joint disease of each knee is linked to service.  The June 2008 examiner concluded that the current degenerative joint disease was less likely than not related to knee pain in service.  Indeed, the examiner provided a rationale for the opinion, which was based on review of service treatment records.  The report of the June 2008 examination appears accurate, and contains sound reasoning.  There is no opinion to the contrary.

In view of the absence of in-service findings of chronic knee disability, intervening treatment records reflecting no knee pathology, a lengthy period following service without treatment showing of chronic knee disability, and the adverse medical opinion; these factors weigh against the Veteran's claims.  The Board has recognized the Veteran's contentions that he has had continuous knee symptoms since active service.  As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.

To the extent that the Veteran is able to observe continuity of his knee symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of either a right knee disability or a left knee disability) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with each knee until 2003), and no competent medical evidence linking current disabilities of either knee to the Veteran's service, outweigh his contentions.

Hence, a clear preponderance of the evidence is against findings that the Veteran has a disability of either knee, to include degenerative joint disease, that either had its onset during service or is related to his active service.  Thus, service connection for a right knee disability and for a left knee disability is not warranted.

 Low back disability

The Veteran contends that the onset of his low back disability was in service.

Service treatment records show that the Veteran complained of low back pain of one week's duration in July 1990, which started after marching.  The Veteran reported no direct trauma and no other complaints.  Examination of the Veteran's back at that time revealed no deformity, no erythma, full range of motion, and good muscular strength.  Deep tendon reflexes were intact, and straight leg raising was negative.  There was no tenderness to palpation.  The assessment was back strain.

On a "Report of Medical History" completed by the Veteran in February 1991 and again in March 1998, he checked "no" in response to whether he ever had or now had recurrent back pain.  Clinical evaluation at each of those times revealed a normal spine.

Private treatment records, dated in December 2004, include assessments of degenerative joint disease of the lumbosacral spine and sciatica, rule out degenerative disc disease and herniated nucleus pulposus.

MRI scans of the Veteran's lumbosacral spine conducted in April 2005 revealed no spinal or foraminal stenosis.  There was no spondylolisthesis.  Lumbar discs were intact.  There were possibly bilateral pars interarticularis defects at L5.  

Private treatment records, dated in June 2005, reflect that the Veteran underwent a medical evaluation; and reported being a paratrooper in service, and accomplishing between 20 and 30 jumps.  He reported suffering from chronic low back pain since 1997 or 1998.  The Veteran described the back pain as a general aching pain across the lumbosacral area, as well as some pain into the area of the greater trochanter; both sides seemed equally affected.  The Veteran reported that the pain was constant, but waxed and waned in severity.  Generally, the pain was not disabling, and the Veteran self-treated himself.  When the pain became severe, the Veteran slept in a recliner and took anti-inflammatory medication.  Following examination, the physician diagnosed low back pain with diagnosis of bilateral pars interarticularis defects at L5 with a right L5 radiculopathy; and chronic low back pain.  The physician opined that the Veteran's chronic low back pain could quite possibly have been produced by the multiple jumps when the Veteran was a paratrooper.

During a September 2007 VA examination, the Veteran reported low back pain which started in 1990 and gradually became more painful.  The Veteran reported no known injury.  He had undergone chiropractic treatments.  Imaging of the lumbosacral spine revealed that the intervertebral disc spaces and vertebral body heights were preserved; sacroiliac joints were unremarkable.  Following examination, the examiner diagnosed lumbosacral spine strain.

The Veteran underwent another VA examination in June 2008.  Examination revealed no objective abnormalities of the thoracic sacrospinalis.  Imaging revealed no abnormality of the lumbar spine.  The examiner reviewed the claims file, and diagnosed recurrent lumbosacral strain.  The examiner opined that the Veteran's current lumbosacral strain was less likely as not (less than 50/50 probability) caused by or a result of military service, to include trauma due to jumps in service.  In support of the opinion, the examiner commented that the Veteran had one complaint of low back pain in 1990, and the diagnosis was back strain.  The examiner added that low back strain was the most common cause of low back pain, and that nearly everyone will experience low back pain at some point in their life.  Because each episode of low back strain is a separate incident, the examiner opined that it was less likely that a single episode in 1990 is the same episode that the Veteran's was experiencing now.
    
While the Veteran is competent to describe low back pain that occurred in service, any contention as to a continuity of low back pain since then is contradicted by Reports of Medical History in 1991 and 1998 in which the Veteran denied ever having had recurrent back pain.  Physical examinations then revealed a normal spine and musculoskeletal system.  The contemporaneous service treatment records and the absence of objective data regarding low back pain from 1998 to 2004, are more probative than a lay account of low back pain made a decade later.  There is no convincing, competent evidence establishing a continuity of symptomotology of low back pain following military service.  

Moreover, the credible evidence is against a finding that the Veteran's current low back disability is linked to service.  Following a review of the claims file and examination of the Veteran, the June 2008 examiner concluded that the Veteran's current low back disability was less likely related to service.  Indeed, the examiner pointed out that there was only one episode of low back pain in service and an absence of objective data pertaining to low back pain from 1998 to 2004.  The report of the June 2008 examination appears accurate and contains sound reasoning.  Hence, the opinion is afforded significant probative value.

The only private opinion of record suggests that the Veteran's low back pain quite possibly had been produced by the multiple jumps as a paratrooper in service, which is speculative (suggesting a possibility, and neither definite nor more likely than not).  Nor does it include a rationale like the VA opinion.  It follows that a clear preponderance of the evidence is against a finding that a low back disability had its onset in service or is otherwise related to active duty. Thus, service connection for a low back disability is not warranted. 


ORDER

Service connection for a right knee disability, to include degenerative joint disease, is denied.

Service connection for a left knee disability, to include degenerative joint disease, is denied.

Service connection for a low back disability is denied.



REMAND

The Veteran contends that service connection for irritable bowel syndrome is warranted on the basis that his disability had its onset in service or is due to service-connected anxiety disorder.

Service connection is in effect for anxiety disorder, evaluated as 30 percent disabling.

The U.S. Court of Appeals for Veterans Claims (Court) has recently held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id. 

Applying Clemons to the current case, the Board will address service connection for gastrointestinal disability, other than duodenal ulcer disease.  Service treatment records reflect an episode of gastroenteritis in February 1999.  Private treatment records reflect that the Veteran was hospitalized in May 2000 for complaints of nausea, abdominal pain, and vomiting.

VA records reflect that the Veteran first presented with "questionable" irritable bowel syndrome in August 2003.  In December 2003, the Veteran reported having chills and abdominal pain.  The Veteran was treated for abdominal pain associated with duodenal ulcers in 2006 and in 2007.

The report of a September 2007 VA examination includes a diagnosis of chronic duodenal ulcer.  
The Board notes that, in an August 2007 rating decision, the RO denied the Veteran's claim for service connection for duodenal ulcer.

On remand, the Veteran should receive a VA examination to determine the nature and etiology of any gastrointestinal disability other than duodenal ulcer disease.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disability other than duodenal ulcer disease.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

For any gastrointestinal disability other than duodenal ulcer disease found, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to active duty or was caused or aggravated by the service-connected anxiety disorder.  If aggravated by the service-connected anxiety disorder, the examiner should specify what permanent, measurable portion of the gastrointestinal disability is represented by the increase in severity.  A complete rationale should be given for all opinions reached.  

2. Re-adjudicate the Veteran's claim of service connection for gastrointestinal disability other than duodenal ulcer disease.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


